DETAILED ACTION
This office action is responsive to the amendment filed 2/4/2022.  As directed, claims 61-88 have been canceled and claims 89-118 have been added.  Thus claims  89-118 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
 
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 89-91, 99, 100, and 106-109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhouse (2013/0178764) in view of Ron Edoute (2015/0025299).
Regarding claim 89, Eckhouse discloses a method of providing soft tissue treatment comprising: placing of a treatment sleeve on a body part of a patient  ([0042 last 5 lines discloses a sleeve), wherein the treatment garment is flexible and configured to be adapted to a body of the patient ([0043] last 10 lines, [0044] lines 1-10),  the treatment sleeve including a massage unit (108) and a treatment energy source on a patient’s limb ([0033] lines 1-5); applying massage to the skin surface  by the at least one massage unit (108), with the massage unit (108) including at least one element (112), heating the body with the treatment energy source ([0033] lines 1-10, [0064] lines 1-15, [0065] lines 1-5), wherein the treatment energy source is configured to provide a heating energy having an energy flux density  in a range of 0.03mW/mm2 to 1.2 W/mm2 ([0068] lines 1-3 discloses 0.1 W/cm2 to 5W/cm2 which is a range within the claimed range, i.e. 0.003W/cm2 - 120 W/cm2). 
Eckhouse teaches providing multiple therapies ([0033] lines 1-10) but does not specifically disclose an electric current causing a muscle contraction to improve visual appearance.  However, Ron Edoute teaches providing electromagnetic therapy (see fig. 1a) which includes electric current causes muscle contractions [0041] last 5 lines discloses monitoring muscle contractions caused by the therapy) to improve visual appearance ([0015] lines 1-3 disclose providing skin rejuvenation tightening which thereby improves appearance) with a frequency of 0.1 to 200 hz ([0018] lines 1-3 disclose 25Hz which is within the claimed range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy sources of Eckhouse with an additional electromagnetic source as taught by Ron Edoute to provide the advantage of enhanced treatment  and an improved result as disclosed in Ron Edoute ([0014] lines 1-3).
Regarding claim 90, the modified Eckhouse discloses the electrical current is an AC TENS current ([0251] lines 1-3of Ron Edoute discloses alternating current and [0017] lines 1-10 of Edoute disclose the treatment passes through the skin).
Regarding claim 91, the modified Eckhouse discloses in figs. 1d and 13  small contact area able to fit on a small region of a user’s face which would be less than 1 meter ([0350] lines 1-10 of Ron) but does not specifically disclose the region  is in a range of 1cm squared to 1 meter squared.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the contact region of the modified Echouse to be at last 1 cm squared to provide adequate coverage to meet a user’s comfort and need according to body region and type.
Regarding claim 99, Eckhouse teaches in fig. 1 wherein at least part of  the treatment energy source (128) is located outside of the treatment garment.
Regarding claim 100, Echouse discloses the treatment garment is a sleeve ([0042] last 10 lines).
Regarding claim 106, Eckhouse discloses a device for providing soft tissue treatment comprising: a control unit (104); and a treatment sleeve on a body part of a patient  ([0042 last 5 lines discloses a sleeve), wherein the treatment garment is flexible and configured to be adapted to a body of the patient ([0043] last 10 lines, [0044] lines 1-10),  the treatment sleeve including a massage unit (108) and a treatment energy source on a patient’s limb ([0033] lines 1-5); applying massage to the skin surface  by the at least one massage unit (108), with the massage unit (108) including at least one element (112), heating the body with the treatment energy source ([0033] lines 1-10, [0064] lines 1-15, [0065] lines 1-5), wherein the treatment energy source is configured to provide a heating energy having an energy flux density  in a range of 0.03mW/mm2 to 1.2 W/mm2 ([0068] lines 1-3 discloses 0.1 W/cm2 to 5W/cm2 which is a range within the claimed range, i.e. 0.003W/cm2 - 120 W/cm2). 
Eckhouse teaches providing multiple therapies ([0033] lines 1-10) but does not specifically disclose an electric current causing a muscle contraction to improve visual appearance.  However, Ron Edoute teaches providing electromagnetic therapy (see fig. 1a) which includes electric current causes muscle contractions [0041] last 5 lines discloses monitoring muscle contractions caused by the therapy) to improve visual appearance ([0015] lines 1-3 disclose providing skin rejuvenation tightening which thereby improves appearance) in a range of 0.1 to 200 hz ([0018] lines 1-3 disclose 25Hz which is within the claimed range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy sources of Eckhouse with an additional electromagnetic source as taught by Ron Edoute to provide the advantage of enhanced treatment  and an improved result as disclosed in Ron Edoute ([0014] lines 1-3).
Regarding claim 107, the modified Eckhouse discloses in figs. 1d and 13  small contact area able to fit on a small region of a user’s face which would be less than 1 meter ([0350] lines 1-10 of Ron) but does not specifically disclose the region  is in a range of 1cm squared to 1 meter squared.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the contact region of the modified Echouse to be at last 1 cm squared to provide adequate coverage to meet a user’s comfort and need according to body region and type.
Regarding claim 108, Eckhouse discloses the treatment garment is configured to at least partially encircle the body ([0042] lines 1-5).
Regarding 109, Eckhouse discloses a protecting layer (i.e. lower housing surface) located below the massage unit or the treatment energy source on the side facing towards the patient (the lower housing surfaces protects the internal components).

Claims 92-96, 101-105, 110, 111, and 115-118 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhouse  in view of Ron Edoute, and further in view of Zarsky et al. (2015/0238771).
Regarding claim 92, Eckhouse discloses providing heat ([0033] lines 1-100 but does not specifically disclose heating the patient’s limb in a range between 36 °C to 45 °C.  However, Zarsky discloses heating to 40 C which is within the claimed range ([0006] last 5 lines, [0039] lines 7-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy source of Eckhouse with the ability to heat to 40 C as taught by Zarsky to provide the advantage of adequate and safe heating for enhanced treatment.
Regarding claim 93, Eckhouse discloses a light energy source ([0033] lines 1-6).
Regarding claim 94, Eckhouse discloses a radio- frequency electrode ([0033] lines 1-5) providing a radio-frequency field in  a range of 0.1Mhz to 25Ghz ([0064] lines 1-10 discloses 100Khz – 10Mhz which is a range within the claimed range).
Regarding claim 95, Eckhouse discloses providing the treatments in a pattern ([0039] lines 1-10, [0041] lines 1-10 discloses a protocol of pulses as pattern).
Regarding claim 96, wherein the treatment garment further comprises a plurality of the massage units (108), and wherein the pattern comprises simulating linear or curvilinear moves of the electric current on the body of the patient by the plurality of the massage units ([0060] last 20 lines discloses forward and backward movement). 
Regarding claim 101, Eckhouse discloses a method of providing a soft tissue treatment comprising: placing of a treatment sleeve on a body part of a patient  ([0042 last 5 lines discloses a sleeve), the treatment sleeve including a massage unit (108) and an rf treatment energy source on a patient’s limb ([0033] lines 1-5); setting at least one treatment parameter according to at least one treatment parameter preprogrammed in a control unit ([0039] discloses controlling number of sources according to a protocol from the control unit); applying massage to the skin surface  by the at least one massage unit (108), with the massage unit (108) including at least one element (112); providing a radio-frequency field in  a range of 0.1Mhz to 25Ghz ([0064] lines 1-10 discloses 100Khz – 10Mhz which is a range within the claimed range), and controlling with a control unit (104) the pressure and first energy according to a treatment protocol to improve a visual appearance of the skin ([0038] lines 1-40, [0066] lines 1-17 disclose treatment protocols according to control unit 104).
Eckhouse teaches providing multiple therapies ([0033] lines 1-10) but does not specifically disclose an electric current causing a muscle contraction to improve visual appearance.  However, Ron Edoute teaches providing electromagnetic therapy (see fig. 1a) which includes electric current causes muscle contractions [0041] last 5 lines discloses monitoring muscle contractions caused by the therapy) to improve visual appearance ([0015] lines 1-3 disclose providing skin rejuvenation tightening which thereby improves appearance) with a frequency of 0.1 to 200 hz ([0018] lines 1-3 disclose 25Hz which is within the claimed range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy sources of Eckhouse with an additional electromagnetic source as taught by Ron Edoute to provide the advantage of enhanced treatment  and an improved result as disclosed in Ron Edoute ([0014] lines 1-3).
Eckhouse discloses providing heat ([0033] lines 1-100 but does not specifically disclose heating the patient’s limb in a range between 36 °C to 45 °C.  However, Zarsky discloses heating to 40 C which is within the claimed range ([0006] last 5 lines, [0039] lines 7-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy source of Eckhouse with the ability to heat to 40 C as taught by Zarsky to provide the advantage of adequate and safe heating for enhanced treatment.
Regarding claim 102, Eckhouse discloses selecting another treatment protocol (i.e. vacuum or air pressure) and providing the second treatment protocol during a single treatment ([0039], [0041] discloses switching between vacuum and air pressure protocols during the treatment).
Regarding claim 103, Eckhouse discloses the treatment garment is configured to at least partially encircle the body ([0042] lines 1-5 disclose a belt).
Regarding claim 104, Eckhouse discloses  massage of the soft tissue and the radiofrequency field to heat the soft tissue are provided simultaneously ([0061] lines 1-10).
Regarding claim 105, Eckhouse discloses evaluating feedback information via the control unit (i.e. protrusion sensors); and verifying whether the treatment garment is correctly fitted to the body based at least in part on the feedback information ([0062] lines 1-7).
Regarding claim 110, Eckhouse discloses a radio- frequency electrode ([0033] lines 1-5) providing a radio-frequency field in  a range of 0.1Mhz to 25Ghz ([0064] lines 1-10 discloses 100Khz – 10Mhz which is a range within the claimed range).
Eckhouse discloses providing heat ([0033] lines 1-100 but does not specifically disclose heating the patient’s limb in a range between 36 °C to 45 °C.  However, Zarsky discloses heating to 40 C which is within the claimed range ([0006] last 5 lines, [0039] lines 7-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy source of Eckhouse with the ability to heat to 40 C as taught by Zarsky to provide the advantage of adequate and safe heating for enhanced treatment.
Regarding claim 111, Eckhouse discloses 2 to 40 elements (i.e. fog. 3 shows 3 which is within the claimed range; [0043] lines 1-10) configured to provide treatment concurrently ([0059] lines 1-7).
Regarding claim 115, Eckhouse discloses a device for treating a soft tissue of a body of a patient, the device comprising: a control unit (104) comprising at least one preprogrammed treatment protocol ([0039] discloses controlling number of sources according to a protocol from the control unit); a treatment garment (108) configured to be placed on a body of a patient comprising at least one radiofrequency electrode, ([0033] lines 1-10, [0064] lines 1-15) wherein the radiofrequency electrode is configured to provide a radiofrequency field in a range of 0.1 MHz to 25 GHz ([0064] lines 1-10 discloses 100Khz – 10Mhz which is a range within the claimed range) and applying a treatment protocol to improve a visual appearance of the skin ([0038] lines 1-40, [0066] lines 1-17 disclose treatment protocols according to control unit 104).

Eckhouse teaches providing multiple therapies ([0033] lines 1-10) but does not specifically disclose an electric current causing a muscle contraction to improve visual appearance.  However, Ron Edoute teaches providing electromagnetic therapy (see fig. 1a) which includes electric current causes muscle contractions [0041] last 5 lines discloses monitoring muscle contractions caused by the therapy) to improve visual appearance ([0015] lines 1-3 disclose providing skin rejuvenation tightening which thereby improves appearance) with a frequency of 0.1 to 200 hz ([0018] lines 1-3 disclose 25Hz which is within the claimed range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy sources of Eckhouse with an additional electromagnetic source as taught by Ron Edoute to provide the advantage of enhanced treatment  and an improved result as disclosed in Ron Edoute ([0014] lines 1-3).
Eckhouse discloses providing heat ([0033] lines 1-100 but does not specifically disclose heating the patient’s limb in a range between 36 °C to 45 °C.  However, Zarsky discloses heating to 40 C which is within the claimed range ([0006] last 5 lines, [0039] lines 7-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy source of Eckhouse with the ability to heat to 40 C as taught by Zarsky to provide the advantage of adequate and safe heating for enhanced treatment.
Regarding claim 116, the modified Eckhouse discloses the electrical current is an AC TENS current ([0251] lines 1-3of Ron Edoute discloses alternating current and [0017] lines 1-10 of Edoute disclose the treatment passes through the skin);
Regarding claim 117, Eckhouse discloses at least one treatment piece (112) comprising an additional electric treatment energy source and an additional radiofrequency electrode ([0043] lines 1-10 disclose providing multiple units 112 which each include the therapy sources) wherein the treatment piece (112) is configured to be coupled to the treatment garment (108) in order to extend the size of the treatment garment ([0043] lines 1-10, [0057] lines 1-4).
Regarding claim 118, Eckhouse discloses the radiofrequency field is provided in pulses ([0064] lines 1-10) and has an energy flux density on a surface of the radiofrequency electrode in a range of 0.01 mW/mm2 and 10 W/mm2 ([0064] lines 1-10, [0068] lines 1-3). 

Allowable Subject Matter
Claims 97, 98, and 112-114 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments






Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.  
All previous claims were canceled and no specific arguments have been presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/            Primary Examiner, Art Unit 3785